DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on August 16, 2022 is acknowledged. Claims 12-22 are pending in this application. Claims 1-11 have been cancelled. Claims 12, 15, and 21 have been amended. 

Withdrawn Objections/Rejections
Claim Objections
The objection of claim 21 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view Applicants amendment to claim 1 being limited to the solvent as a polyether.  
Claim Rejections - 35 USC § 112
The rejection of claims 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicant’s amendments to the claims to remove “preferably” language.
Claim Rejections - 35 USC § 103
The rejection of claims 12-20 and 22 under 35 U.S.C. 103 as being unpatentable over Lacoste (US 10,058,526), as evidenced by Solvay, Rhodiasolv Product Information sheet, accessed May 12, 2022) in view of Guerret et al. (EP 3187046; translation provided) has been withdrawn in view of Applicant’s amendment to claim 1 being limited to the solvent as a polyether.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Lacoste  (US 10,058,526). Lacoste discloses a composition containing pheromones and a carrier solvent.  A device for diffusing such a composition into the ambient air is also disclosed (abstract). 
Suitable solvents include Dimethyl-2-methyl glutarate, Rhodiasolv (column 7, lines 15-21), which is a dibasic ester.  
Lacoste does not disclose the use of polyethers as the solvent. There is no motivation within Lacoste or the prior art to substitute the polyester recited as  a solvent for a polyether or the recited polyethers recited in the instant claim. 
Lacoste does not disclose the use of a polymeric viscosity agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615